                          UNITED STATED BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - FLINT

IN RE:                                                CHAPTER 13
      Scott C Denson                                  CASE NUMBER: 18-32635
             Debtor(s)                                JUDGE Daniel S Opperman
_____________________________________/

    OBJECTION TO CLAIM #12 OF TOYOTA MOTOR CREDIT CORPORATION

        NOW COMES Debtors, by and through their attorney, and hereby objects to claims #12
filed by Toyota Motor Credit Corporation. (hereinafter “Creditor”) on the following basis:

         1. On January 16, 2019, Creditor filed claim #12 in the amount of $15,285.56 for
            secured claim on 2014 Toyota Camry.

         2. Debtor prior to filing Bankruptcy hired Toyota Finance Corps mediary to sell the
            vehicle on Craigslist. The vehicle was sold and the mediary informed the Debtor that
            the check had cleared allowing the Buyer to take possession of the 2014 Toyota
            Camry with a clear title. Days after the sale, Toyota Finance Corp contacted the
            Debtor stating that the check did not actually clear making the Debtor responsible for
            the remaining balance. (Exhibit A)

         3. Debtor objects to the secured claim as the balance has been paid in full (Exhibit B).

         4. Debtor has also received an overpayment refund from Toyota Motor Credit
            Corporation proving that the debt has been paid in full (Exhibit C).

         5. Debtor has a pending litigation against Toyota Motor Credit Corporation, as indicated
            on Schedule B of the Bankruptcy Petition. Debtor’s attorney is Dani Liblang,
            Liblang & Associates, 346 Park St, Birmingham, MI 48009, (248) 540-9270.

         6. That Debtor requests that the Court Deny Toyota Motor Credit Corporation’s Claim
            as the debt has been paid in full.

   WHEREFORE, Debtors pray this Honorable Court enter an order denying the Creditor’s
claim, #12 as the debt had been paid in full.


Dated: February 14, 2019                               /s/ Anthony Abueita
                                                      Anthony Abueita P70755
                                                      Attorney for Debtor
                                                      703 S. Grand Traverse
                                                      Flint, MI 48502
                                                      810.235.8669
                                                      abueitalaw@gmail.com



  18-32635-dof       Doc 47     Filed 02/14/19     Entered 02/14/19 15:35:08        Page 1 of 4
                       UNITED STATED BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - FLINT

IN RE:                                             CHAPTER 13
      Scott C Denson                               CASE NUMBER: 18-32635
             Debtor(s)                             JUDGE Daniel S Opperman
_____________________________________/



  ORDER GRANTING OBJECTION TO CLAIM #12 OF TOYOTA MOTOR CREDIT
                         CORPORATION

        This matter having come on for hearing before the Court by way of the objection of the
Debtor to the allowance of the claim of the above referenced creditor, service having been made
with a notice of hearing allowing a thirty (30) day notice pursuant to Bankruptcy Rule 3007, a
hearing having been held, the Court having heard the matter in open Court and for the reason
stated on the record;

         NOW THEREFORE,

        IT IS HEREBY ORDERED that the Creditor’s claim, #12 is denied as debt has been
paid in full.




  18-32635-dof     Doc 47     Filed 02/14/19    Entered 02/14/19 15:35:08      Page 2 of 4
                        UNITED STATES BANKRUPTCY COURT
            EASTERN DISTRICT OF MICHIGAN – SOUTHERN DIVISION AT FLINT

IN RE:                                                       CHAPTER 13
      Scott C Denson                                         CASE NUMBER: 18-32635
             Debtor(s)                                       JUDGE Daniel S Opperman
_____________________________________/

                  NOTICE OF OBJECTION TO CLAIM #2 OF ALLY FINANCIAL

   Jamie Badger, by and through her attorney Anthony Abueita, has an objection to your claim in this
bankruptcy case.

    Your claim may be reduced, modified or denied. You should read these papers carefully and
discuss them with your attorney, if you have one.

   If you do not want the court to deny or change your claim, then on or before March 12, 2019, you or
your lawyer must:

    File with the court a written response to the objection, explaining your position at:1

             United States Bankruptcy Court
             226 West Second St
             Flint, MI 48502

    If you mail your response to the court for filing, you must mail it early enough so the court will
receive it on or before the date stated above

         You must also mail a copy to:

    Anthony Abueita                                              Chapter 13 Trustee
    703 S. Grand Traverse                                        400 N. Saginaw St., Suite 331
    Flint, MI 48502                                              Flint, MI 48502
    810.235.8669


   Attend the hearing on the objection, scheduled to be held on 03/19/2018 at 10:00 a.m. at US
Bankruptcy Court Courtroom, 226 West Second St., Flint, MI 48502.

    If you, or your attorney, do not take these steps, the Court may decide that you do not oppose the
objection to your claim.

February 14, 2019                                             /s/ Anthony Abueita
                                                             Anthony Abueita P70755
                                                             Attorney for Debtor
                                                             703 S. Grand Traverse
                                                             Flint, MI 48502
                                                             810.235.8669 / abueitalaw@gmail.com




1        Response or answer must comply with F.R.Civ. P. 8(b), (c) and (e)
    18-32635-dof       Doc 47       Filed 02/14/19        Entered 02/14/19 15:35:08          Page 3 of 4
                        UNITED STATED BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION - FLINT


IN RE:                                               CHAPTER 13
      Scott C Denson                                 CASE NUMBER: 18-32635
             Debtor(s)                               JUDGE Daniel S Opperman
_____________________________________/

                                     PROOF OF SERVICE

    I, Anthony Abueita, hereby swear under penalty of perjury that on the date indicated below, I
served copies of the following documents:

         1. OBJECTION TO CLAIM #12 OF TOYOTA MOTOR CREDIT
            CORPORATION
         2. NOTICE OF OBJECTION TO CLAIM
         3. NOTICE OF HEARING
         4. PROOF OF SERVICE

Upon the following parties at the addresses as indicated below by first class mail of the following
documents:

Toyota Motor Credit Corporation
P.O. Box 9013
Addison, TX 75001

Toyota Motor Credit Corporation
PO BOX 9490
Cedar Rapids, IA 52409

Jason A Cottrill
Bonial & Associates, PC
PO BOX 9013
Addison TX, 75001

and the US Trustee and Chapter 13 Trustee via ECF.

February 14, 2019                                     /s/ Anthony Abueita
                                                     Anthony Abueita P70755
                                                     Attorney for Debtor
                                                     703 S. Grand Traverse
                                                     Flint, MI 48502
                                                     810.235.8669
                                                     abueitalaw@gmail.com




  18-32635-dof      Doc 47     Filed 02/14/19     Entered 02/14/19 15:35:08        Page 4 of 4
